Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                    Case No. 1:18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

          Plaintiff/Counter-Defendant,
   v.

   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

          Defendants/Counter-Plaintiffs.

   ______________________________________/

        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR
               SANCTIONS PURSUANT TO RULES 26(g) AND 37(d)(1)(A)(i)

          Plaintiff, State Farm Mutual Automobile Insurance Company (“SFM”), submits the

   following Response in Opposition to the Motion for Sanctions Pursuant to Rules 26(g) and

   37(d)(1)(A)(i) (the “Motion”) filed by Defendants, Manuel V. Feijoo, M.D. (“Dr. Feijoo”) and

   Manuel V. Feijoo, M.D., P.A. (the “Clinic”) (collectively “Defendants”), on October 25, 2019.

   [ECF No. 155].

                                  I. FACTUAL BACKGROUND

          Throughout this litigation, SFM has produced over 515,000 pages of documents (not

   counting multi-page spreadsheets) requested by Defendants. This includes over 900 pages of

   information from the Potential Fraud Management Tool (“PFMT”), which is a database that

   maintains information relating to SFM’s investigations of suspicious activity and potential fraud.

   Along the way, 30 pages of documents stored in a separate field of the PFMT database were

   inadvertently missed by the SFM employee who gathered the PFMT materials for production.
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 2 of 17



   Immediately upon discovering these documents SFM produced the documents to Defendants on

   October 15, 2019 (the “Supplemental PFMT Information”) and in accordance with Federal Rule

   of Civil Procedure 26(e)(1), which specifically addresses these types of inadvertent errors in

   discovery.

          Following production of the Supplemental PFMT Information, SFM’s counsel worked

   with Defendants’ counsel in a good faith attempt to resolve their claims of prejudice. At

   Defendants’ request, SFM agreed: (1) to make either Kathy Potter (data analyst) or Tim Banahan

   (as SFM’s corporate representative) available for a deposition regarding the Supplemental PFMT

   Information;1 (2) not to oppose a motion by Defendants to supplement their motion for summary

   judgment with testimony from that deposition; and (3) to join in a motion to continue the trial

   scheduled on the November 2019 docket. This agreement was memorialized in a Joint Motion for

   a Continuance of Trial Date [ECF No. 151] filed with the Court, which reads in part:

          Counsel for the parties conferred in a good faith effort to resolve the above-
          described situation, which has resulted in the following agreement between the
          Parties to cure the prejudice claimed by Defendants: a) Defendants may take the
          deposition of State Farm Mutual’s corporate representative for the limited purpose
          of asking questions regarding designated topics relating to the information from the
          PFMT database that State Farm Mutual produced to Defendants on October 15,
          2019, which may include (without limitation) questions on whether there are any
          additional documents or information relating to the designated topics that have not
          been previously produced by State Farm Mutual; b) if Defendants deem it
          appropriate, they may supplement their Motion for Summary Judgment with the
          newly discovery information from the PFMT and the deposition testimony of State
          Farm Mutual’s corporate representative regarding them; and c) in light of the time
          needed to complete the deposition and possibility of Defendants supplementing
          their Motion for Summary Judgment, the Parties will jointly move the Court to
          continue the trial currently scheduled for the two-week docket beginning on
          November 12, 2019.



   1
    Importantly, SFM offered to produce Mr. Banahan (who lives and works in central Florida) for
   a deposition in the Miami office of Dr. Feijoo’s personal attorney, Kenneth Schurr, in Miami.
   Defendants’ co-counsel, Jerry Pivnik, also has his office in Miami and, therefore, he would not
   have to travel to take the deposition.


                                                   2
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 3 of 17



   [ECF No. 151, pp. 2-3]. The Joint Motion for Continuance that was agreed to and executed by

   Defendants’ counsel expressly acknowledges that SFM’s “failure to produce [the newly

   discovered PFMT documents] was inadvertent, which inadvertency State Farm Mutual

   corrected immediately upon becoming aware of it.” Id. at 4 (emphasis supplied). Despite SFM’s

   agreement to remedies requested by Defendants, the Court denied the parties’ Joint Motion for

   Continuance, which was, of course, the Court’s prerogative. [ECF 153]

          Two days later, Defendants’ counsel sent an e-mail to SFM’s attorneys re-asserting

   Defendants’ claimed prejudice from SFM’s error in not earlier producing the Supplemental PFMT

   Information, and contending that in order to cure the prejudice SFM had to agree to the drastic

   remedy of striking SFM’s employee and representative, Timothy Banahan as a trial witness. Of

   course, SFM would not agree to have Mr. Banahan stricken as a witness in the entirety. Mr.

   Banahan will be providing trial testimony on a broad range of facts essential to SFM’s FDUTPA

   claim and defense of Defendants’ Counterclaim. All, or the exceedingly vast majority of his

   testimony, will have no relationship to the information contained in the 30 pages of Supplemental

   PFMT Information.

          On October 25, 2019, the parties’ counsel attended a previously scheduled conference call

   to discuss pre-trial deadlines, during which they also discussed the Supplemental PFMT

   Information, and Defendants’ demand for SFM to agree to Mr. Banahan being stricken as trial

   witness. SFM’s attorneys advised that SFM did not agree to the striking of Mr. Banahan. However,

   in order to cure any prejudice claimed by Defendants, SFM again offered to produce a corporate

   representative for a deposition regarding the Supplemental PFMT Information. Defendants’

   counsel refused, claiming they did not have sufficient time to take a deposition relating to the 30

   pages of Supplemental PFMT Information in the 17 days before the November 12, 2019, trial




                                                   3
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 4 of 17



   docket. Defendants’ counsel did not offer any other proposals for curing their claimed prejudice

   other than striking Mr. Banahan as a trial witness.

          Immediately following the October 25, 2019, conference call, the undersigned sent

   Defendants’ counsel an e-mail confirming SFM’s offer to produce a representative for a deposition

   regarding the Supplementary PFMT documents and stating the offer of a deposition remained open

   if Defendants wished to accept it. A subsequent e-mail exchange ensued, in which the undersigned

   reconfirmed SFM’s willingness to produce a corporate representative for a deposition regarding

   the Supplemental PFMT Information. A true and correct copy of the above the above-described e-

   mail exchange, with confidential information redacted, is attached hereto as Exhibit “A.”

          Defendants’ Motion references the October 25, 2019, conference call between counsel, and

   SFM’s refusal to agree to Mr. Banahan being stricken as a trial witness during the call. [ECF 155,

   p. 14, ¶s 66-67] Defendants, however, chose not to advise the Court that SFM has offered to

   produce a corporate representative for a deposition regarding the Supplementary PFMT

   Documents in order to cure their claimed prejudice.

          Later in the afternoon of October 25, 2019, Defendants filed their 18 page, 91 paragraph

   Motion that is the subject of this Response.2 [ECF 155] Even though Defendants’ counsel had

   signed the Joint Motion for Continuance stating that SFM’s “failure to produce [the newly

   discovered PFMT documents] was inadvertent, which inadvertency State Farm Mutual

   corrected immediately upon becoming aware of it,” (e.s.) Defendants’ current Motion directly

   contradicts these statements by repeatedly accusing both SFM and its counsel of intentionally




   2
     The motion’s length demonstrates that Defendants started preparing it long before the October
   25, 2019, conference call between counsel, as they knew SFM would not agree to their
   unreasonable demand to strike Mr. Banahan as a trial witness, and they had no intention of trying
   to arrive at a reasonable resolution of the situation.


                                                    4
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 5 of 17



   concealing the 30 pages of Supplemental PFMT Information.

          Defendants have not offered a scintilla of evidence to support these patently false and

   outrageous accusations. Nor can they do so because the truth of the matter is that Tammy Lopez,

   the SFM employee who performed the task of locating and compiling information in the PFMT in

   Response to Defendants’ Request for Production, inadvertently missed the information set forth in

   the Supplemental PFMT Information due to simple human error. Through an investigation, Ms.

   Lopez has confirmed that she did not identify the Supplemental PFMT Information because it is

   contained in a separate field within the PFMT, which she inadvertently failed to access when

   searching the PFMT for information relating to Dr. Feijoo. Ms. Lopez has concluded that her

   “failure to access that separate field in which the information contained within the 30 additional

   pages is located was inadvertent, and it is the reason [she] did not locate this information when

   [she] performed [her] search of the PFMT in or about May 2019.” Ms. Lopez’s affidavit attesting

   to the facts set forth above is attached hereto as Exhibit “B.”

          As explained below, Defendants’ Motion should be denied for the following reasons:

                 Defendants suffered no prejudice from the late production of the 30 pages of
                  Supplemental PFMT Information, as they previously received the information in
                  the documents through earlier productions.

                 Any prejudice claimed by Defendants is curable by the deposition SFM has offered
                  to them.

                 SFM complied with its obligations under Federal Rule of Civil Procedure 26,
                  including Rule 26(e)’s requirement to supplement production and Rule 26(g)’s
                  requirement to conduct a reasonable inquiry when responding to discovery
                  requests.

                 SFM’s corporate designee was properly prepared for deposition, testified
                  accurately and adequately as to the topics presented, and fulfilled all requirements
                  of Federal Rule of Civil Procedure 30(b)(6).




                                                     5
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 6 of 17



                                           II. ARGUMENT

   A.     Defendants have not been prejudiced by SFM’s inadvertent error because, contrary
          to the false statements in their Motion, Kathy Potter’s involvement with opening the
          2015 project file was disclosed to Defendants in May 2019.

          Defendants’ argument for a showing of prejudice focuses exclusively on a SFM employee

   named Kathy Potter. Specifically, their Motion asserts that the Supplemental PFMT Information

   “reveal[s] for the first time the explosive information that Kathy Potter, the analyst who wrote the

   2011 Feijoo Project Scope Memo, is the same person who opened the 2015 Feijoo Project.” [ECF

   155, p. 11, ¶ 47; emphasis supplied] Preliminarily, this information has an utter lack of

   “explosiveness” because, as Judge Jacqueline Becerra has previously ruled, information relating

   to SFM’s 2011 project at best “might be marginally relevant to some of Defendants’ defenses.”

   [ECF 51]

          More importantly, Defendants’ statement that the Supplemental PFMT Information

   produced on October 15, 2019, “revealed for the first time” Kathy Potter’s involvement with

   opening SFM’s 2015 project on Dr. Feijoo is false. Five months earlier, on May 15, 2019, SFM

   produced to Defendants a fully searchable MS Excel spreadsheet in native format, which contains

   the following line item identifying Kathy Potter as a person involved with opening the 2015

   project:




   Furthermore, SFM redacted (in black) all of the other entries in the spreadsheet except this single

   line item because they contained confidential information unrelated to Defendants. As such, the

   above-quoted line item in the spreadsheet referencing Kathy Potter was completely open and

   obvious to Defendants. A true and correct copy of the spreadsheet with the above-quoted line item


                                                    6
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 7 of 17



   produced to Defendants on May 15, 2019, Bates No. SFPROD000472228 and in PDF format, is

   attached hereto as Exhibit “C.”

          Defendants also state that the Supplemental PFMT Information “reveal[s] that Ms. Potter

   opened the Feijoo Project on October 12, 2015, which is “nearly two months before the date Mr.

   Banahan testified [in his deposition] the 2015 project was actually opened.” [ECF 155, p. 11, ¶

   48; emphasis supplied] This statement is also false. As the spreadsheet above makes clear, on

   October 12, 2015 Ms. Potter recommended the project be opened and Ms. Potter’s

   recommendation was submitted on December 1, 2019. This date is consistent with SFM’s “Multi-

   Claim Investigation and Project Recommendation” memorandum (the “Project Recommendation

   Memo”) (SFPROD000232266—SFPROD000232270; emphasis supplied), which is dated

   December 3, 2019. As the project had only been recommended on December 3, 2019, it had

   obviously not been opened before that date. These irrefutable facts are entirely consistent with Mr.

   Banahan’s deposition testimony as SFM’s corporate representative, and they are well known to

   Defendants.

          Defendants’ Motion does not articulate any grounds for a finding of prejudice other than

   those related to Kathy Potter. This is because much of the Supplemental PFMT Information was

   also included in SFM’s prior document productions to Defendants. For example (and without

   limitation), the most substantive information in the Supplemental PFMT Information, is found

   under a heading entitled “Summary of Identified Issues/Concerns,” and it was copied-and-pasted

   into the 12/3/19 Project Recommendation Memo produced to Defendants on April 5, 2019, which

   Defendants used to question Mr. Banahan at his deposition.

          In sum, Defendants have no valid factual foundation for their claim of prejudice resulting

   from SFM’s inadvertent error in not earlier producing the 30 pages of Supplemental PFMT




                                                    7
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 8 of 17



   Information. Kathy Potter’s involvement with recommending the opening of SFM’s 2015 project

   on Dr. Feijoo was disclosed to Defendants on May 15, 2019, when SFM produced the spreadsheet

   attached hereto as Exhibit “C.” This fact renders harmless SFM’s inadvertent error in not earlier

   producing the Supplemental PFMT Information referencing Ms. Potter. See, e.g., Miele v. Certain

   Underwriters at Lloyd’s of London, 559 Fed. App’x 858, 861-62 (11th Cir. 2014)(affirming the

   trial court’s refusal to strike an untimely declaration of the defendant’s expert because the

   information in the declaration was previously disclosed to the plaintiff in discovery); Rubinstein

   v. Keshet Inter Vivos Trust, No. 17-61019-Civ-Williams/Torres, 2018 WL 6446575 at *3 (S.D.

   Fla. Dec. 10, 2018)(“A failure to timely make required disclosures might be harmless if

   substantially similar evidence has already been produced. . . .”). Accordingly, Defendants’ Motion

   to exclude Mr. Banahan as a trial witness is factually baseless and should be denied.

   B.     Any prejudice claimed by Defendants due to SFM’s error in not earlier producing
          the Supplemental PFMT Information may be cured by a deposition, and their request
          to strike Mr. Banahan as a trial witness is grossly disproportional and unrelated to
          their claimed prejudice.

          Mr. Banahan is a critically important trial witness for SFM. He will testify to a broad range

   of topics, including facts necessary to prove the essential elements of SFM’s FDUPTA claim and

   defend the Counterclaim. On the other hand, the Supplemental PFMT Information contains a very

   narrow set of information put together within a 1 ½ month window of time before SFM even

   opened its investigation of Dr. Feijoo. Defendants have offered no legal authority suggesting that

   a court may permissibly strike a crucial trial witness who will testify on a broad range of topics,

   based on a party’s error in not earlier producing a very small volume documents involving

   narrowly confined set of facts. This is because the law holds just the opposite.

          “Excluding evidence, especially critical evidence, is an extreme sanction, not normally to

   be imposed absent a showing of willful deception or flagrant disregard of a court order by the



                                                    8
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 9 of 17



   proponent of the evidence.” Grigorian v. FCA US, LLC, No. 18-cv-24364, 2019 WL 2754154, at

   *5 (S.D. Fla. July 2, 2019)(internal quotation marks and brackets omitted). Striking an important

   trial witness is an especially “drastic” sanction that tremendously impairs a party’s ability to prove

   its case at trial. Brooks v. U.S., 837 F. 2d 958 (11th Cir. 1988). This sanction should only be

   considered after other alternatives have been exhausted. See Lamothe v. Bal Harbour 101 Condo.

   Ass’n, Inc., No. 05-cv-23106, 2007 WL 781909, at *1 (S.D. Fla. Mar. 13, 2007); see also Plaseyed

   v. PGA Nat’l, LLC, No. 05-cv-60099, 2006 WL 8434621, at *1 (S.D. Fla. Mar. 2, 2006) (denying

   the plaintiff’s request to impose “draconian sanctions” on the defendant, including a request to

   strike trial witnesses, where the defendant’s “conduct was not in bad faith or reckless.”).

          SFM’s inadvertent error in failing to earlier produce the Supplemental PFMT Information

   to Defendants clearly does not justify the drastic sanction of striking Mr. Banahan as a trial witness

   under the governing standards set forth in the above-cited authorities. Defendants’ request for the

   court to do so is not designed to cure any prejudice they claim to have suffered as all, or the

   exceedingly vast majority, of Mr. Banahan’s testimony will have no relationship whatsoever to

   the Supplemental PFMT Information. The transparent purpose of Defendants’ request to strike Mr.

   Banahan is to prevent SFM from proving its case at trial. Under the above-cited authorities,

   including the Eleventh Circuit’s decision in Brooks, it would be an abuse of discretion to strike

   Mr. Banahan as a trial witness under these circumstances.

          The appropriate cure for any claimed prejudiced suffered by Defendants is to allow them

   to depose a SFM representative regarding the 30 pages of Supplemental PFMT Information in

   Miami where Defendants’ co-counsel, Mr. Pivnik, maintains his law office. Defendants received

   the Supplemental PFMT Information on October 15, 2019, just shy of a month before the

   beginning of the November trial docket. The information is neither voluminous nor complex. Thus,




                                                     9
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 10 of 17



   Defendants have had ample time to prepare for and take a basic deposition involving 30 pages of

   information. SFM should not lose a crucial trial witness because Defendants have unreasonably

   refused to accept SFM’s offer of a deposition regarding he Supplemental PFMT Information.

   C.     Defendants’ request to sanction SFM’s counsel under rule 26(g) is based on an
          accusation of misconduct that Defendants’ counsel knows is false, and knew was
          false when he drafted Defendants’ Motion.

          Not satisfied with seeking to strike a crucial trial witness, Defendants have also moved for

   sanctions against SFM’s undersigned counsel, Kenneth Hazouri, under Federal Rule of Civil

   Procedure 26(g). [ECF 155, pp. 14-16] One of the primary foundations of Defendants’ request for

   these sanctions is their false accusation—made repeatedly in their Motion with no supporting

   evidence—that SFM and its counsel deliberately concealed the Supplementary PFMT

   Information. This baseless and unsupported accusation is proven false by Affidavit of Tammy

   Lopez attached hereto as Exhibit “B.”

          Defendants have, however, gone even farther by making an additional accusation of

   misconduct directly against Mr. Hazouri, which their attorney, Andrew Baratta, irrefutably knew

   was false at the time he drafted Defendants’ Motion. This accusation is contained in Paragraph 45

   of the Motion. There, Defendants’ attorneys represent to this Court—with emphasis—that the

   Supplemental PFMT Information produced to Defendants on October 15, 2019, “are the exact

   screening documents . . . that Mr. Hazouri had stated unequivocally State Farm did not possess.”

   [ECF 155, p. 10, ¶ 45; emphasis in original] This statement is categorically and demonstrably false.

          Mr. Hazouri correctly and truthfully advised Defendants’ counsel that a document called a

   “screening tool,” which is a Microsoft Excel document SFM has generated in conjunction in other

   unrelated matters, did not exist in its investigation relating to Dr. Feijoo. As Defendants’ counsel,

   Andrew Baratta, well knows from confidential document productions made by SFM in prior




                                                    10
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 11 of 17



   litigations with him, the Microsoft Excel screening tool is not a part of, and is not stored in, the

   PFMT database from which the Supplemental PFMT Information was extracted. Simply put, the

   Microsoft Excel screening tool and the PFMT are two different things.

          The e-mail communications between Mr. Hazouri and Mr. Baratta following SFM’s

   production of the Supplemental PFMT Documents on October 15, 2019, are attached as Exhibit

   “F” to Defendants’ Motion. [Doc. 155-6] SFM and Mr. Hazouri encourage the Court to carefully

   review this e-mail exchange. Upon doing so, it will see Mr. Baratta attempting to trump up the

   same false accusation that Mr. Hazouri had told him the Supplemental PFMT Documents did not

   exist, and Mr. Hazouri explaining to Mr. Baratta the inaccuracy of that accusation because the

   Microsoft Excel screening tool is different from the PFMT. In this regard, Mr. Hazouri’s October

   17, 2019, e-mail to Mr. Baratta states as follows:

                 With regard to the substance of your email, you quote the following
          statement from my 5/15/19 e-mail to you: “As we understand your request for the
          ‘screener tool’ set forth [sic – in] your e-mails below, the request does not ask for
          a document related to Dr. Feijoo or his clinic that was created by State Farm Mutual
          and is in its possession, custody, or control.” This was a statement of my
          understanding of your reference to the screener tool at the time, as I was not familiar
          with the term. Your e-mail below, however, omits the last sentence of the same
          paragraph in my 5/15/19 e-mail to you, which states: “If we are misunderstanding
          what you are requesting with reference to the ‘screener tool,’ then please advise
          and clarify.”

                   As your e-mail correctly states, you responded to this request for
          clarification with a May 16, 2019, e-mail to me stating: “the screening tool is a data
          collection template that was utilized in MCIU investigations in 2014 and 2015 (at
          least) in which hierarchical criteria and decision making is categorized, an overall
          assessment is indicated, and categories of information such as ‘Claim
          Volume/Billing activity’, Indicators of Potential fraud’, and ‘Ability to resist and
          deter non-meritorious payment of multiple claims’ are graded on a sliding scale of
          Low, Medium, High, and Unable to Evaluate.” (e.s.) As you know from prior
          confidential document productions made by SFM outside of this case, the “data
          collection template” described by you is contained within a Microsoft Excel
          document, not the Potential Fraud Management Tool database. SF searched its
          records to look for the screening tool you described in your May 16, 2019 e-mail
          to me. As we have previously advised you, no such screening tool exists for the



                                                    11
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 12 of 17



          Feijoo project. This remains true. The documents SFM produced to Defendants on
          Tuesday in its supplemental production are not the screening tool, and do not
          include the screening tool, as described in your May 16, 2019 e-mail to me, and as
          produced to you by SFM in prior confidential document productions outside of this
          case. Continuing to suggest otherwise and attempting to tie the documents SFM
          produced Tuesday to our earlier discussions regarding the (non-existent) screening
          tool is incorrect and not productive.

   [ECF 156-6, pp. 2-3] Mr. Baratta did not dispute any of these statements in his responsive e-mail

   to Mr. Hazouri. [ECF 156-6, pp. 1-2] He could not do so because they are verifiably truthful and

   accurate.

          The above-quoted e-mail to Mr. Baratta establishes that at the time he drafted Defendants’

   Motion, Mr. Baratta understood the falsity of his accusation that the Supplemental PFMT

   Documents produced on October 15, 2019, “are the exact screening documents . . . that Mr.

   Hazouri had stated unequivocally State Farm did not possess.” SFM and Mr. Hazouri respectfully

   submit that the Court should consider issuing an order directing Mr. Baratta to show cause why he

   should not be sanctioned for making this knowingly false statement to the Court pursuant to

   Federal Rule of Civil Procedure 11(c)(3). A court of law is no place for this type of conduct, and

   it is demeaning to the legal profession.

          Finally, Defendants’ Motion also quotes and emphasizes the portion of Mr. Hazouri’s May

   19, 2019, e-mail to Mr. Baratta, wherein Mr. Hazouri respectfully declined his request to

   personally review approximately 470,930 pages of documents that literally teams of attorneys and

   paralegals had compiled, and SFM had produced, to Defendants at that point. [ECF 155, p. 6, ¶

   24] In the preceding paragraph of Defendants’ Motion, they incorrectly assert that Mr. Hazouri

   was required to personally engage in this review because he supposedly has a “duty to verify the

   accuracy and actual responsiveness of State Farm’s document production, which he had signed off

   on as accurate.” [ECF 155, p. 6, ¶ 24]




                                                  12
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 13 of 17



          This incorrect assertion directly contradicts Paragraph 73 of Defendants’ own Motion,

   which correctly states that under Rule 26(g), the attorney signing a discovery request “is not

   required to certify the truthfulness of the client’s response, only that he made a reasonable

   effort to insure that his clients provided all responsive documents and information.” [ECF

   155, p. 15, ¶ 73 citing Bernal v. All. Am. Inv. Realty, Inc., 479 F. Supp. 2d 1291, 1333 (S.D. Fla.

   2007)(emphasis supplied)] Pursuant to this legal authority, Mr. Hazouri had no duty to personally

   verify the completeness of SFM’s 470,930+ page, e-discovery document production as requested

   by Mr. Baratta, and he was correct in declining to do so. Defendants’ assertion to the contrary is

   incorrect and contrary to the Bernal decision cited and quoted in their own Motion.

          Mr. Hazouri, his colleagues, and SFM have all gone far beyond “reasonable efforts” to

   ensure, to the best of their ability, the completeness of SFM’s responses to Defendants’

   tremendously voluminous and burdensome document requests. Teams of attorneys and paralegals

   have participated in this task. Mr. Hazouri has not violated Rule 26(g), and Defendants’ assertion

   to the contrary and request for sanctions thereunder is factually and legally baseless. See Gian

   Biologics, LLC v. Cellmedix Holdings, LLC, No. 2:15-cv-645, 2016 WL 6568014, at *4 (M.D. Fla.

   Nov. 4, 2016) (quoting Fed. R. Civ. P. 26(g) 1983 cmt.)(explaining that the Rule 26(g) standard

   “depends heavily on the circumstances of each case, and the certification speaks as of the time it

   is made.”)

   D.     Sanctions against SFM under Rule 37(d)(1)(a)(i) are not warranted because Mr.
          Banahan, provided correct, appropriate, and clearly adequate testimony regarding
          the topics identified by defendants pursuant to rule 30(b)(6).

          An organization being deposed pursuant to Federal Rule of Civil Procedure 30(b)(6) must

   “designate one or more officers, directors, or . . . other persons . . . to testify on its behalf,” and

   these persons “must testify about information known or reasonably available to the organization.”




                                                     13
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 14 of 17



   Penn Mutual Life Ins. Co., v. Imperial Premium Fin., LLC, No. 11-mc-80818, 2011 WL 13228574,

   *2 (S.D. Fla. Sept. 14, 2011). “A deponent must be prepared to answer questions concerning

   relevant facts reasonably known to the corporation, but need not be prepared to answer about any

   potentially relevant fact known by any employee of the corporation.” Lebron v. Royal Caribbean

   Cruises, Ltd., No. 16-cv-24687, 2018 WL 4258269, at *3 (S.D. Fla. Sept. 6, 2018). While a Rule

   30(b)(6) deponent is required to be reasonably prepared to speak on behalf of the corporation

   regarding the designated topics, any “inadequacies in a deponent’s testimony” are not sanctionable

   unless they are “egregious and not merely lacking in desired specificity in discrete areas.” Taffe v.

   Israel, No. 16-cv-61595, 2017 WL 1709693, at *2 (S.D. Fla. May 3, 2017). This is so because

   “Rule 30(b)(6) is not designed to be a memory contest” and a deponent is not required to

   successfully answer every question posed. Penn Mutual Life, 2011 WL 13228574, at *4. “Nor is

   a witness expected to be omniscient or expected to have computer-like memory.” Lebron, 2018

   WL 4258269, at *3 (citing Taffe, 2017 WL 1709693, at *2).

          Contrary to Defendants’ bald assertions, SFM’s corporate designee, Mr. Banahan, was

   properly prepared to provide, and did in fact provide, adequate testimony concerning the five

   topics in Defendants’ Notice of Deposition. Defendants contend Mr. Banahan did not review a

   sufficient number of documents relating to Topics 1 and 2, which sought the following testimony:

          1. The precise date on which any SIU/MCIU investigation concerning the
          defendants was commenced;

          2. The events or information which triggered the commencement of the
          investigation and why they triggered the investigation.

   [ECF No. 155 at ¶¶ 35-40 and ECF No. 155-3, p. 2.]

          Given the discrete and easily ascertainable nature of these topics, Mr. Banahan was not

   required to review of a broad range of documents in order to testify to them. Indeed, the Project

   Recommendation Memo Mr. Banahan reviewed contained the approximate date on which SFM’s


                                                    14
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 15 of 17



   investigation of Dr. Feijoo commenced—December 3, 2019—as well as a thorough summary of

   the events triggering the investigation, and was more than sufficient to address these two topics.

   Further, Mr. Banahan studied a number of documents and spent approximately 20-30 hours

   preparing for the deposition. [ECF No. 155-4 at 5:18-7:4, 9:17-12:9.] He was able to answer nearly

   all questions directed to him.

          Furthermore, the Supplemental PFMT Documents that are the basis of Defendant’s Motion

   to strike Mr. Banahan as a trial witness have no material impact on his deposition testimony

   regarding Defendants’ designated topics of: 1) “the precise date on which [the 2015] SIU/MCIU

   investigation concerning the Defendants was commenced”; and 2) the “events or information

   which triggered the investigation.” This is because, as Mr. Banahan explained in response to

   questions from Mr. Baratta at his deposition, the 2015 SIU/MCIU investigation of Defendants did

   not begin until SFM’s SIU/MCIU division received the December 3, 2015, Project

   Recommendation Memo prepared by SFM’s screening department:

          Q.:     And what is the date on which that [the 2015] investigation started?

          A.:     The date on the project recommendation memo was December 3rd, 2015, I
                  believe.

          Q.:     That’s not the date it started, though, right? I mean there has to be work
                  leading up to a project recommendation memo?

          A.:     But that – like I mentioned earlier, they run numbers in our screening
                  department that may never even get to us. The point of a
                  recommendation memo – so the recommendation memo is
                  recommending investigation at this point be started.

   This excerpt from Mr. Banahan’s deposition testimony is attached hereto as Exhibit “D.” Nothing

   in the Supplemental PFMT Information, which was prepared by SFM’s screening department

   before the SIU/MCIU investigation of Dr. Feijoo was commenced, would or could alter this

   deposition testimony.



                                                  15
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 16 of 17



          Through his substantial prior litigation experience with SFM, Mr. Baratta fully understands

   the difference between, and differing roles of, SFM’s screening department and its SIU/MCIU

   division. Had Defendants wanted to learn about the actions of SFM’s screening department before

   the commencement of the SIU/MCIU investigation of Dr. Feijoo, they could have designated that

   topic for a 30(b)(6) deposition, and SFM would have designated an appropriate representative to

   testify about it. They did not, however, do so.

          In sum, Mr. Banahan’s testimony fully satisfied the requirements of Rule 30(b)(6).

   Defendants’ request for sanctions based on his testimony is meritless and should be denied.

                                          III. CONCLUSION

          Based on the foregoing, SFM respectfully requests that the Court deny Defendants’

   Motion.

          Dated: October 31, 2019.

                                                          Respectfully submitted,


                                                          /s/ Kenneth P. Hazouri
                                                          KENNETH P. HAZOURI
                                                          Fla. Bar No. 019800
                                                          khazouri@dsklawgroup.com
                                                          ANDREW S. BALLENTINE
                                                          Fla. Bar No. 118075
                                                          aballentine@dsklawgroup.com
                                                          DEBEAUBIEN, SIMMONS, KNIGHT,
                                                            MANTZARIS AND NEAL, LLP
                                                          332 North Magnolia Avenue
                                                          Orlando, Florida 32801
                                                          Telephone: (407) 422-2454

                                                          —and—

                                                          DAVID I. SPECTOR, ESQ.
                                                          Fla. Bar No. 086540
                                                          david.spector@hklaw.com
                                                          KAYLA L. PRAGID, ESQ.



                                                     16
Case 1:18-cv-23329-RAR Document 164 Entered on FLSD Docket 10/31/2019 Page 17 of 17



                                             Fla. Bar No. 098738
                                             kayla.pragid@hklaw.com
                                             HOLLAND & KNIGHT LLP
                                             222 Lakeview Avenue, Ste. 1000
                                             West Palm Beach, Florida 33401
                                             Telephone: (561) 833-2000
                                             Facsimile: (561) 650-8399

                                             Attorneys for Plaintiff/Counter-Defendant




                                        17
